COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


C.E. THURSTON & SONS, INC. AND
 FIRST LIBERTY INSURANCE CORPORATION
                                                                MEMORANDUM OPINION*
v.     Record No. 2979-05-2                                         PER CURIAM
                                                                    APRIL 4, 2006
FRANKLIN K. LAND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Thomas J. Schilling; Schilling & Esposito, PLLC, on brief), for
                 appellee.


       C.E. Thurston & Sons, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that Franklin K. Land adequately marketed his residual work

capacity. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Land v. C.E. Thurston & Sons, Inc., VWC File No. 218-48-89 (December 8,

2005).1 We dispense with oral argument and summarily affirm because the facts and legal




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission issued its original review opinion on November 8, 2005. Employer
filed a Motion for Reconsideration of that opinion on November 14, 2005. In ruling upon that
motion on December 8, 2005, the commission vacated its November 8, 2005 opinion, adopted
the findings of fact and conclusions of law in that opinion, and reissued it with certain
modifications pertaining to claimant’s award of temporary partial disability benefits.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-